Bell, J.
The bill of exceptions in this case seeks to review a judgment of the superior court of Bibb county refusing to sanction a petition for certiorari which complains of a judgment of the municipal court of Macon. The superior court refused the sanction expressly upon the ground “that under the act of the legislature approved August 7, 1925 (Ga. Laws 1925, p. 463), certiorari is not the proper remedy.” In the bill of exceptions the assignments of error were limited to an attack upon the constitutionality of the act of 1925. There was no attempt to raise any other question, and this question was not raised in the petition for certiorari. The case first went to the Supreme Court and was later by that court transferred to this court, the Supreme Court holding that no constitutional question was properly raised for determination. Hutchings v. Roquemore, 164 Ga. 637 (139 S. E. 216). Since the assignments-of error by which it was sought to confer jurisdiction upon the Supreme Court were nugatory and futile, and since there are no other exceptions to the judgment, the bill of *556exceptions presents no question whatever for decision, and must be dismissed. .
The conclusion reached herein is not altered by the fact that in a later decision in another case the Supreme Court held that the act was unconstitutional. See Empire Investment Co. v. Hutchings, 166 Ga. 749 (144 S. E. 209).

Writ of error dismissed.


Jenlcins, P. J., and Stephens, J., concur.